UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-6075



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


DAVID REID DENNIS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-93-150-P, CA-96-216-3-P)


Submitted:   April 29, 1998                 Decided:   May 13, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Reid Dennis, Appellant Pro Se. Harry Thomas Church, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. We find that the evidence supports

Dennis's 18 U.S.C. § 924(c) (1994) conviction in light of Bailey v.
United States, 516 U.S. 137, 148 (1995) (holding that clear ex-

amples of use include "brandishing, displaying, bartering, striking

with, and most obviously, firing or attempt to fire a firearm").

Accordingly, we deny a certificate of appealability and dismiss the
appeal substantially on the reasoning of the district court. United
States v. Dennis, Nos. CR-93-150-P; CA-96-216-3-P (W.D.N.C. Dec.

11, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2